DETAILED ACTION
Notice to Applicant
Claims 1-3 are pending. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In Claim 1, the limitation “an electric wire take-out portion provided in the first electric wire routing groove portion in a middle of the case, the electric wire take-out portion from which the plurality of electric wires are drawn toward the another end of the case” is indefinite because it is unclear what positive structural features are intended by the italicized portion that might unambiguously delimit the claim. The italicized prepositional phrase appears to specify a particular “electric wire take-out portion” but does not actually appear to add anything to the subject of the clause (i.e. the electric wire takeout portion). It is unclear whether some positive structural feature is intended, some particular use associated with the “take out portion” that would implicitly specify some positive structural feature is intended, or whether something else entirely is meant by the limitation. 
	This claim ambiguity is exacerbated by the fact that it is not clear what “an electric wire take-out portion” actually is—or requires—and how it might differ from any other portion of the claimed “routing groove portion[s].” The limitation has been interpreted to be a limitation of intended use: “an electric wire take-out portion” is a portion wherein an electric wire can be taken out. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. An open wiring duct would appear to have arbitrarily definable “take-out portions” nearly everywhere along its length. No cover that might interfere with taking a wire out is claimed until claim 2, and even when it is claimed, it is not clear if there is any actual structural difference between “an electric wire take-out portion” and any other portion of the claimed routing grooves holding wires, since nearly any portion of conventional wire troughs or raceways would allow the electric wire(s) to be taken out under a broad interpretation of the claim language, assuming a cover can also be removed. The claim limitation concerning “an electric wire take-out portion” has been interpreted in this action, therefore, to require only something like an opening through which wire(s) can be drawn out of the routing groove portion(s). 
	The Office also points to the awkward construction “toward the another end of the case.” This feature, “the another end of the case”, appears to have an antecedent basis in the prior indicated “the case extending from one end to another end in an extending fashion.” But “the another end of the case” does not actually appear to distinguish a definite one end of the case from the other, because there is no clear asymmetry between the ends which would distinguish “the one end” from “the another end.” There is a later reference to “a first electric wire passing portion provided closer to the one end of the case than the electric wire take-out portion”, but the false specificity of “the another end of the case” is confusing when the antecedent basis for “the another end of the case” is still indefinite. The Office recommends references to a “first end” and a “second end” if Applicant wishes to specify relationships between component parts by reference to particular ends. 
	Claims 2-3 are rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims *** are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanagida (US 2020/0381692 to Yanagida et al.), or as obvious over Yanagida.
	Regarding Claim 1, Yanagida teaches:
a bus bar module comprising a case 10 (para 0028) attached to a battery assembly comprising a plurality of single cells, the case extending from one end to another end in an extending direction (Fig. 1)
a bus bar supported by the case and electrically connected to electrodes of the plurality of single cells of the battery assembly (para 003)
a plurality of electric wires routed in the case including first and second electric wire routing groove portions extending along the extending direction of the case and provided in parallel with each other each routing wires (Fig. 3, paras 0037-0043)
a plurality of wire passing portions 68 bridged between the first electric wire routing groove portion and the second electric wire routing groove portion, so that the wires can pass between the sides (see e.g. Figs. 1 and 2 showing two dark passing portions corresponding to two points where the plurality of wires connected to sensors cross between the parallel routing groove portions)


    PNG
    media_image1.png
    607
    736
    media_image1.png
    Greyscale

	Although Yanagida appears to teach at least two wire passing portions, insofar as it does not explicitly teach this, it would have been obvious to one of ordinary skill in the art to duplicate the wire passing portion shown in Fig. 3 for an indefinite length of batteries with the motivation to provide a cross-over point for wires. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Yanagida also teaches:
a portion 70 where a plurality of electric wires are taken out of the routing groove portion(s) in a middle of the case (Fig. 3, para 0052)
wherein at least one electric wire passing portion is provided closer to the right end shown in Fig. 3 than the farthest left portion of the “take-out portion” shown in Fig. 3
wherein at least a part of the plurality of electric wires is routed from a position of the cross-side routing groove portion far to the left in Fig. 3, through the electric wire passing portion shown in Fig. 3 to the electric wire “take-out portion” provided in the close-side electric wire routing groove
	Regarding Claim 2, Yanagida teaches:
a wire cover attached to the electric wire take-out portion and holding the plurality of electric wires, the cover and case forming what can be described as a lead-out port opening toward one end of the case, and wherein the ends are arbitrarily definable and the number of wire passing portions can be arbitrarily duplicated a number of times on either side of said port
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 3, Yanagida teaches:
wherein the electric wire holding cover comprises a guide portion that guides at least a part of the plurality of electric wires from a position in the routing groove up closer to one end of the case than an electric wire take-out portion to the lead-out port (Figs. 4 and 5)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0363723 — teaches passing portions between sides of a bus bar module
US 2019/0312250 — teaches a conventional bus bar module in the art
US Patent No. 5,271,585 — teaches a conventional wiring trough with ports or lead-outs
US Patent No. 6,625,373 — teaches a cable exit trough for cable management trough 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723